Citation Nr: 1302111	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-38 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from August 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence. 

As an initial matter, the Board notes that a March 2010 VA examination opined that the Veteran had tinnitus related to his active duty service.  The Board also notes that the Veteran did not raise a claim for tinnitus, but that VA has a duty to give a sympathetic reading to the Veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370 (2004).  Accordingly, the Board finds that a claim of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that matter, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran had service in Vietnam from February 1970 to December 1970, but did not engage in combat with the enemy during service.

2.  The Veteran had acoustic trauma in service associated with the military occupational specialty of aircraft crew chief and with training as an aircraft repairman.

3.  The Veteran did not experience chronic symptoms of a bilateral hearing loss during service.

4.  The Veteran did not experience continuous symptoms of a bilateral hearing loss after service.

5.  The Veteran's current bilateral hearing loss disability is not causally or etiologically related to acoustic trauma in service.

6.  The Veteran's service-connected disability of coronary artery disease (status post bypass grafting), when evaluated in association with educational attainment and occupational experience, precludes all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in February 2010 and May 2011, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection and a TDIU, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decisions that are the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, the letter from VA to the Veteran explained how a disability rating is determined for a service-connected disability and the basis for determining an effective date upon the grant of any benefit sought.  A TDIU claim is a form of a claim for increased compensation.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claims.  The Veteran was examined by VA in connection with his claim of entitlement to service connection for a bilateral hearing loss disability in 2010; he was provided an examination in connection with his claim for TDIU in 2011.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  The examination report contains all the findings needed to evaluate the Veteran's claims, including his history and evaluations.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Service Connection for Hearing Loss

Legal Criteria for Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

Service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2012); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Analysis of Service Connection for Bilateral Hearing Loss 

The Veteran seeks service connection for bilateral hearing loss.  In a May 2010 statement, the Veteran stated that he worked on the flight line in service, servicing aircraft often near the propeller, that the flight line was near the helicopter companies, and that he lacked proper hearing protection.  He asserted that he continued to have hearing difficulties since service.  He reported that he worked in factories after service, but was provided with hearing protection, and that he used hearing protection when hunting.  

After a review of all the evidence, the Board finds that, while the Veteran had exposure to acoustic trauma during service and has current bilateral hearing loss disability according to VA standards (38 C.F.R. § 3.385), the weight of the evidence demonstrates that he did not incur bilateral hearing loss disability during service.  

The Board finds that the Veteran was exposed to loud noise (acoustic trauma) during service.  The Veteran reported a history of military noise exposure due to service, and his DD Form 214 (Armed Forces of the United States Report of Transfer or Discharge) states that the Veteran's military occupational specialty was as a crew chief on the flight line and an aircraft repairman.  According to the Veteran, he had in-service noise exposure due to working on engines without proper hearing protection, and in connection with other assigned duties.  As such, the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  38 U.S.C. § 1154(a) (West 2002).  

The evidence shows that the Veteran has sufficient hearing loss in both his left and right ears to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual hearing "disability" by VA disability standards.   The reported audiometric findings at the March 2010 VA examination revealed the Veteran had auditory thresholds in excess of 40 decibels at  3000 and 4000 Hertz in the both ears.  The remaining question is whether the Veteran's current bilateral hearing loss disability was caused by the in-service acoustic trauma.  Pure tone thresholds, in decibels, at the March 2010 VA examination were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
25
30
65
70
LEFT
20
20
35
65
75

Average pure tone thresholds, in decibels (dB), were 48 dB in the right ear and 49 dB in the left ear.   Speech audiometry revealed speech recognition ability was 96 percent in the right ear and 94 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  

The Board finds that the weight of the evidence demonstrates that the Veteran's current bilateral hearing loss disability is not related to service, including the recognized acoustic trauma during service.  Although the Veteran had loud noise exposure during service, the weight of the evidence shows that he did not experience chronic symptoms of bilateral hearing loss during service or continuous symptoms since service separation.  

The Veteran's medical records include his service treatment records, private treatment records related to coronary artery disease, and extensive VAMC treatment records from March 2010 to September 2011.  The Veteran's service treatment records are silent as to any complaints of or treatment for any hearing loss symptoms.  In addition, the December 1971 separation examination shows that the Veteran had normal hearing bilaterally and that clinical evaluation of the ears was normal.  Post-service VA treatment records reflect extensive treatment for a number of disabilities including hearing disability and include periodic physical examinations.  There are no recorded complaints of hearing loss prior to March 2010.

Although the Veteran is competent to report certain hearing loss symptoms, the Board finds that his contentions relating this disability to his service are not credible.  The Veteran did not assert that he had a bilateral hearing loss disability related to his service, or make any complaints regarding his bilateral hearing loss disability, until decades after service when he filed his claim for benefits.  His VA treatment records do not show that he reported any history of an in-service acoustic trauma or bilateral hearing loss disability until March 2010; the Veteran did not allege that he had any hearing loss  complaints related to his service until his VA examination.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Furthermore, the Veteran's more recent contentions regarding bilateral hearing loss disability as a result of his acoustic trauma in service are not credible because his report of the origin of this disability is inconsistent with the service treatment record evidence, the absence of complaints or treatment after service, the Veteran's own histories made for treatment purposes prior to filing a claim for VA compensation, and his own reported histories at the VA examinations.  In his initial January 2010 claim for VA benefits, the Veteran claimed that he had a bilateral hearing loss disability that began in service and continued since that time; however, until he filed the claim for VA compensation, he did not assert an association or make any complaints related to the bilateral hearing loss disability, nor assert a relationship of such complaints to his service.  According to the available VA treatment notes, prior to March 2010 he made no complaints related to his bilateral hearing loss disability.  

The Board notes that the Veteran, upon VA treatment prior to his claim for benefits, did not make any assertions of chronic symptoms in service or continuous symptoms since service.  Lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Likewise, as indicated earlier, at separation from service, the Veteran made no complaints specific to his bilateral hearing loss disability.  

Similarly, there was no evidence of a related, bilateral hearing loss disability during or after service, including within a year of discharge from service.  In this regard, there is no evidence of complaints, treatment or diagnoses related to his bilateral hearing loss disability for decades after service prior to March 2010; in short, there is no continuity of hearing loss symptomatology in this case upon which a nexus to service may be found.  For these reasons, the Board finds that the Veteran's statements that he had chronic symptoms during service and that he experienced continuous symptoms since service, are outweighed by the other, more contemporaneous lay and medical evidence of record, and are not credible.  See Caluza at 511 (1995). See also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005).

The Board also finds that the weight of the evidence demonstrates that the Veteran's current bilateral hearing loss disability is not otherwise causally or etiologically related to service.  On the question of relationship of current bilateral hearing loss disability to service, the VA examiner in March 2010 opined that the Veteran's hearing loss was less likely as not caused by or related to the noise exposure he experienced while on active duty military service.  The examiner noted that the Veteran had normal hearing on enlistment and at service separation, without evidence of any significant (10 dB or more) threshold shifts during service.  The VA examiner considered a full and accurate history of in-service noise exposure in providing this opinion.  The examiner indicated a review of the claims file and the Veteran's reported history of chronic hearing loss from loud noise exposure while working on airplanes and helicopters as a crew chief during service, without hearing protection; a history of the only post-service noise exposure as hunting; and denial of any ear surgery or infections or vertigo.   

The Board finds that the March 2010 examiner provided adequate rationale for the opinion that the Veteran's hearing loss was not likely related to the in-service acoustic trauma.  In this regard, the VA audiological examiner based the opinion on the absence of hearing loss during the Veteran's service or at any point thereafter, but prior to his claim for service connection.  

In addition to the March 2010 VA examination report, which opines that the Veteran's claimed bilateral hearing loss disability is not related to his acoustic trauma in service, VA and private treatment records do not relate any bilateral hearing loss disability complaints to service.  Notably, while the Veteran is competent to report symptoms of hearing loss that he may have experienced at any time, as a layperson, he is not competent to diagnose bilateral hearing loss disability or to relate any current hearing loss disability to the noise exposure in service because hearing loss is an insidious process identified by objective and specific audiometric and speech recognition testing, and the potential causes of hearing loss first manifesting decades after service are potentially multi-factorial.  See Jandreau v. Nicholson, 492 at 1377 (Fed. Cir. 2007).  The only competent opinion of record, the March 2010 VA examiner's report and opinion, tends to weigh against a relationship to service.  

Additionally, as the analysis above reflects, a continuity of symptomatology of hearing loss since is not shown; therefore, a nexus to service cannot be shown by continuous symptoms, and there are no continuous symptoms of hearing loss after service upon which an opinion of nexus to service could be based.  For these reasons, the Board finds that a preponderance of the evidence of record is against a finding that the Veteran has a bilateral hearing loss disability related to his service; therefore, the claim for service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


TDIU

Legal Criteria for TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91. 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Analysis for Entitlement to TDIU

The Veteran seeks a TDIU, contending that he is entitled to TDIU because his service-connected disability of coronary artery disease (status post bypass grafting) prevents him from engaging in a substantially gainful occupation.  According to the Veteran, residuals from coronary artery bypass grafting surgery prevent him from being able to perform his job duties.  

The Veteran is service connected for coronary artery disease, status-post coronary artery bypass grafting (CABG), rated as 60 percent disabling.  As such, this disability satisfies the percentage rating standards for individual unemployability benefits.  38 C.F.R. § 4.16(a) (if there is only one service-connected disability, it must be rated at 60 percent or more for TDIU consideration).

The Veteran provided a completed TDIU application on which he reported that he had completed high school.  The Veteran reported that he had been employed as a manager at Farmers Union Oil.  He reported that he last worked full-time in October 2009, and that he became too disabled to work in November 2009.  

After reviewing all the evidence, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's service-connected coronary artery disease, status-post coronary artery bypass grafting (CABG), alone renders him unemployable.  The Board acknowledges that the medical evidence indicates that the Veteran may have other medical conditions that affect employability; the Board notes that the Veteran's VA treatment records show treatment for chronic obstructive pulmonary disease obstructive pulmonary disease, hypertension, and obesity.  The Board also acknowledges that an August 2011 VA examination report opined that the Veteran is not unemployable for labor activities due to ischemic heart disease; the VA examiner found that the Veteran's unemployability was due to morbid obesity, deconditioning, and congestive heart failure due to diastolic dysfunction.  

However, in determining unemployability status, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the above percentages for service-connected disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  In other words, although the Veteran's nonservice-connected disabilities may have resulted in changes as to his employment, the question now is whether the severity of his service-connected disability likely prevents him from gaining or maintaining substantially gainful employment.

The evidence weighing in the Veteran's favor includes that the Veteran's former employer indicated that the Veteran worked as a supervisor in tire mounting, and last worked in October 2009.  According the Veteran's former employer, the Veteran is in receipt of long-term disability pay, and that employment was terminated due to his inability to perform duties required for the job.  Similarly, a Hartford Life and Accident Insurance Company Attending Physician's Statement of Continuing Disability, dated January 2011, indicates that employment was not recommended due to the Veteran's coronary artery disease, status-post CABG.  Associated treatment records from Family Medical Clinic, also dated January 2011, indicate that the Veteran is physically disabled and the primary diagnosis was  coronary artery disease, status-post CABG.  Social Security Administration records indicate that the Veteran was awarded disability benefits effective October 2009 due to disease of the aortic valve.  The evidence weighing in the Veteran's favor also includes that the assigned disability rating of 60 percent for the service-connected coronary artery disease, status-post coronary artery bypass grafting, represents a finding of marked impairment of health.   

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected coronary artery disease (status-post coronary artery bypass grafting) would render him essentially unemployable, regardless of his occupation.  Although it may have been other conditions that led to his retirement in 2009, some evidence shows that his service-connected coronary artery disease (status-post coronary artery bypass grafting) is of sufficient severity to preclude him from obtaining or retaining gainful employment.  For these reasons and bases, and resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.


ORDER

Service connection for bilateral hearing loss is denied.  

A TDIU is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


